IN THE
TENTH COURT OF APPEALS










 

No. 10-04-00176-CV
 
Mohammad A. Hashmi,
                                                                      Appellant
 v.
 
Palm Gardens Homeowners 
Association, Inc.; Carl DeBarbieris
Owner of and d/b/a Genesis Property
Management and Genesis Community
Management, Inc.,
                                                                      Appellees
 
 
 

From the 11th District Court
Harris County, Texas
Trial Court # 03-34630
 

MEMORANDUM OPINION

 
          Mohammed Hashmi appealed from an order
dismissing his trial court claims with prejudice.  On July 20, 2005, we
dismissed Hashmi’s indigency appeal for want of prosecution.  On August 31,
2005, we ordered Hashmi’s untimely indigence appeal brief stricken and denied
his motion for rehearing.  Our order advised Hashmi that his $125 filing fee
and the filing fees for nine motions (totaling $90) were due within ten days,
and if payment was not timely made, we may dismiss Hashmi’s appeal on the
merits.  We also noted that the appellate record for his appeal on the merits
was due on August 19, 2005 and required payment to the court reporter and the
district clerk.
We have not received the appellate record or
notification that Hashmi has made arrangement for its payment.  Nor have we
received payment of the filing fees.  Accordingly, the appeal on the merits is
dismissed.  Tex. R. App. P.
42.3(c).  Hashmi’s pending “Motion to Show Cause” is dismissed as moot.
Absent a specific exemption, the Clerk of the
Court must collect filing fees at the time a document is presented for filing. 
Tex. R. App. P. 12.1(b); Appendix to Tex. R. App. P., Order Regarding Fees (July 21, 1998); see
also Tex. R. App. P. 5; 10th Tex. App. (Waco) Loc. R. 6; Tex. Gov’t Code Ann. §§ 51.207(b),
51.901 (Vernon Supp. 2005).  Under these circumstances, we suspend the rule and
order the Clerk to write off all unpaid filing fees in this case.  Tex. R. App. P. 2.
          
PER CURIAM
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal
dismissed
Opinion
delivered and filed September 21, 2005
[CV06]